378 U.S. 577 (1964)
GROVE PRESS, INC.,
v.
GERSTEIN, STATE ATTORNEY, ET AL.
No. 718.
Supreme Court of United States.
Decided June 22, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL OF FLORIDA, THIRD DISTRICT.
Edward de Grazia and Richard Yale Feder for petitioner.
James W. Kynes, Attorney General of Florida, Leonard R. Mellon, Assistant Attorney General, and Glenn C. Mincer for respondents.
PER CURIAM.
The petition for a writ of certiorari is granted, and the judgment is reversed. MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS would reverse for the reasons stated in the opinion of MR. JUSTICE BLACK in Jacobellis v. Ohio, ante, p. 196. MR. JUSTICE BRENNAN and MR. JUSTICE GOLDBERG would reverse for the reasons stated in the opinion of MR. JUSTICE BRENNAN in Jacobellis, ante, p. 184. MR. JUSTICE STEWART would reverse for the reasons stated in his opinion in Jacobellis, ante, p. 197. THE CHIEF JUSTICE, MR. JUSTICE CLARK, MR. JUSTICE HARLAN, and MR. JUSTICE WHITE are of the opinion that certiorari should be denied.